Citation Nr: 1506532	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-00 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for astigmatism.

2.  Entitlement to an increased (compensable) disability rating for left-ear hearing loss.

3.  Entitlement to service connection for keratoconus of the eyes.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brandie L. Hall, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1993 to February 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO in Louisville, Kentucky.  In December 2011, the Veteran filed a timely notice of disagreement (NOD) to the rating decision.  The cover letter to the subsequently issued November 2, 2012 statement of the case (SOC) reflects that the SOC was sent to the Veteran on November 5, 2012.  The November 5, 2012 letter informed the Veteran that he had 60 days from the date of the letter to perfect his appeal.  A substantive appeal postmarked January 4, 2013, via VA Form 9, was received by VA on January 8, 2013.  

In a subsequent VA letter dated May 8, 2013, the RO incorrectly stated that the substantive appeal was untimely.  On May 20, 2013, the Veteran filed a NOD correctly noting that, pursuant to 38 C.F.R. § 20.305, the VA Form 9 was timely.  38 C.F.R. § 20.305(a) (2014) (a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed).  January 4, 2013, the date of postmark, is exactly 60 days from the issuance of the November 5, 2012 SOC; therefore, the issues on appeal are properly before the Board.  As the Board has found that the VA Form 9 was timely filed and that the issues on appeal are properly before it, there is no need to remand the timeliness question for the issuance of a SOC in response to the Veteran's May 2013 NOD.     

The Veteran testified from Louisville, Kentucky, at a June 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

Regarding the June 2014 Board videoconference hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  

In this case, during the videoconference hearing, the Veterans Law Judge specifically noted the issues on appeal, and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge asked for outstanding VA and Social Security Administration (SSA) documentation.  The Veteran was also informed that a nexus opinion establishing that keratoconus of the eyes is related to service was needed to substantiate that issue.  The Veterans Law Judge queried the Veteran specifically regarding the need for outstanding documents and a nexus medical opinion to support his claim; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.

Since the issuance of the SOC, VA has received from the Veteran's representative additional SSA and VA documentation in June 2014.  The accompanying cover letter reflects that the records were mailed the day after the Board videoconference hearing.  At the June 2014 Board videoconference hearing, the Veteran's representative explicitly stated that the Veteran would be waiving RO consideration of these records.  While the included cover letter did not explicitly state that RO consideration was waived, when considered with the statements made the day before at the Board videoconference hearing, the representative appears to presume that the Board would immediately render a decision without initial RO review.  Further, waiver is not necessary as to the issues of an increased rating for left-ear hearing loss, service connection for keratoconus, or entitlement to a TDIU, as the instant decision either grants or remands these issues.  While the evidence does make reference to the Veteran's astigmatism, the information contained is merely cumulative and/or redundant of evidence previously received and considered by the RO.  For these reasons, a waiver of RO consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2014).  

The issues of an increased disability rating for left ear hearing loss and service connection for keratoconus of the eyes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1997 rating decision denied service connection for astigmatism, finding that the Veteran's diagnosed astigmatism was a congenital defect which existed prior to service and which was not subjected to a superimposed disease or injury which created additional disability.  The Veteran did not file a timely NOD following the September 1997 rating decision, and no new and material evidence was received during the one year appeal period.

2.  The evidence associated with the claims file subsequent to the September 1997 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for astigmatism or is cumulative and redundant of evidence previously of record.

3.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities for the entire rating period from August 17, 2010.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service connection for astigmatism became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  Evidence received since the September 1997 rating decision is not new and material to reopen service connection for astigmatism.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire rating period from August 17, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The instant decision grants entitlement to a TDIU.  As such action represents a complete allowance of the Veteran's claim as to that issue, no further discussion of VA's duties to notify and to assist is necessary as to the issue of entitlement to a TDIU.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

In September 2010, VA issued the Veteran VCAA notice which informed him of the evidence generally needed to support a claim of service connection for astigmatism, what constitutes new and material evidence, why service connection for astigmatism was previously denied and what new and material evidence would be necessary to reopen the claim, what actions he needed to undertake, and how VA would assist in developing the claim.  The September 2010 VCAA notice was issued to the Veteran prior to the December 2010 rating decision declining to reopen the issue of service connection for astigmatism.  The issue was readjudicated in the November 2012 SOC; therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the duty to assist in this case, all relevant documentation, including VA and SSA records, has been secured.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of whether new and material evidence has been received to reopen the issue of service connection for astigmatism.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for Astigmatism

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes, including astigmatism, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

In a September 1997 rating decision, the RO denied service connection for astigmatism.  The RO found that the Veteran's diagnosed astigmatism was a congenital defect which existed prior to service and which was not subjected to a superimposed disease or injury which created additional disability.  The Veteran did not file a timely NOD following the September 1997 rating decision, and no new and material evidence was received during the one year appeal period; thus, the September 1997 rating decision denying service connection for astigmatism became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

During the course of adjudication of the Veteran's original March 1997 claim for service connection for astigmatism, the Veteran received a June 1997 VA eye examination for compensation purposes.  The examination report reflects that the Veteran advanced that during service, as an aircraft hydraulic pneumatic mechanic, his unprotected eyes would often be exposed to jet fuel, hydraulic fluid, and composite dust.  At the June 2014 Board hearing, when asked why he believed his eye disabilities were related to service, the Veteran again cited to his exposure to jet fuel, hydraulic fluid, and composite dust while performing his duties in service.  This evidence is not new as it was previously before agency decision makers; therefore, the Veteran's testimony cannot be used to reopen the claim for service connection for astigmatism.

New evidence received since the issuance of the September 1997 rating decision includes multiple VA ophthalmological records.  Having reviewed these records the Board finds that, while new, this evidence, by itself or when considered with previous evidence of record, does not reflect that the Veteran was subjected to a superimposed disease or injury which created an additional disability in service.  It does not appear that any VA examiner has expressed such an opinion during an eye examination, and the Veteran testified at the Board videoconference hearing that no such opinion has been rendered.  As such, the Board finds the VA ophthalmological records to be new, but not material.

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Other than the evidence discussed above, the evidence associated with the claims file subsequent to the September 1997 rating decision does not include any additional evidence relevant to the Veteran's astigmatism and/or its relation to a superimposed disease or injury which created an additional disability in service.

For the reasons discussed above, the evidence received since the September 1997 rating decision denying service connection for astigmatism does not reflect that the Veteran's astigmatism may have been subjected to a superimposed disease or injury which created an additional disability in service.  As VA has not received both new and material evidence reflecting that the Veteran's astigmatism may have been subjected to a superimposed disease or injury which created an additional disability in service, the issue may not be reopened.

Under these circumstances, the Board finds that new and material evidence to reopen entitlement to service connection for astigmatism has not been received.  As such, the RO's September 1997 rating decision remains final, and the appeal to reopen must be denied.  As the evidence has not fulfilled the threshold burden of being new and material evidence to reopen the finally disallowed issue, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

In this case, for the relevant period on appeal, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  The Veteran has a combined schedular disability rating of 70 percent, to including the following service-connected disabilities: herniated nucleus pulposus L4-5 with foot drop, status post discectomy, rated as 60 percent disabling, tinnitus, migraine headaches, and medial meniscus tear of the left knee, each rated as 10 percent disabling, and left-ear hearing loss, rated as noncompensable.  As the Veteran has a single disability rated as 60 percent disabling (spinal disability), the eligibility requirements of 38 C.F.R. § 4.16(a) have been met for the relevant period on appeal.

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  An employment examination for the Department of Disability Determinations in Frankfort, Kentucky took place in August 2010.  The examination report reflects that the examiner found that the Veteran's disabilities, including his service-connected spine and left-knee disabilities, limited his ability to stand, move, and/or lift and carry objects of more than limited weight.  The examiner opined that the Veteran would be limited in physical employment, but that he would not have significant limitation working at a desk job. 

In September 2010, the Veteran received a VA general medicine examination to assist in determining whether entitlement to a TDIU was warranted.  At the conclusion of the examination the VA examiner opined that 1) the service-connected spinal disability would have a severe effect on physical employment and a moderate effect on sedentary employment due to pain, weakness, and limited range of motion in the back, and due to weakness and numbness in the left leg; 2) the service-connected left knee disability would have a severe effect on physical employment and a mild effect on sedentary employment due to pain and limited range of motion of the knee; and 3) the service-connected migraine headaches would have no effect on either physical or sedentary employment.

The Veteran also received a VA hearing examination in September 2010.  As the Veteran was unemployed, the VA examiner did not offer an opinion as to the effect of the service-connected left-ear hearing loss and tinnitus on the Veteran's employment.  The examiner did note that the Veteran advanced that his hearing disabilities caused him to have trouble hearing and/or understanding high pitched voices, distant speech, and voices over the telephone.

VA medical records reflect that the Veteran consistently receives treatment for severe pain, including back and left-knee pain.  Treatment includes physical therapy, mental health pain management counseling, and injections.  At a November 2012 physical therapy consult, the Veteran conveyed that his pain averaged 5 out of 10 on the pain scale, with flare-ups reaching a pain level of 9 out of 10.  An August 2013 VA treatment record reflects that the pain has impacted the Veteran's mobility.

At the June 2014 Board hearing, the Veteran credibly testified that his migraines occur once or twice a month and last anywhere from two hours to half-a-day.  He testified that during that time he has light sensitivity and must retreat to a darkened room.  As to the tinnitus, the Veteran testified that the ringing in his ears makes it difficult to focus and understand things being said.  He further testified that pain caused by the service-connected knee disability makes it difficult to walk or stand for a significant period of time.  Pain from the service-connected back disability is constant, and he is unable to sit for more than 30 to 45 minutes, and that the pain makes it difficult to sleep at night.  

As to the Veteran's past employment, at the June 2014 Board hearing, the Veteran testified that he was trained as a harrier airframes mechanic in service.  A VA examination report from July 1999 reflects that the Veteran was then working as a pizza delivery driver and as an unskilled laborer on a horse farm.  Evidence submitted reflects that the Veteran's last job, which he worked from October 2000 to August 2009, was that of a cable repair person.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unemployable.  As noted in the September 2010 VA general medicine examination and the August 2010 disability determination, the Veteran's service-connected spinal and left-knee disabilities effectively render him unable to work any jobs requiring physical labor.  While there is some indication that the Veteran could work at a sedentary job, there is sufficient evidence of record to put in equipoise the question of whether the Veteran is capable of obtaining and/or maintaining sedentary employment.  Specifically, at the June 2014 Board hearing the Veteran credibly testified that he is unable to sit comfortably for more than 45 minutes without having to move.  Further, the Veteran's employment history reflects that he has mostly worked physical and/or unskilled jobs.  It appears to the Board that the Veteran's service connected disabilities would prevent him from being able to obtain the necessary training to obtain and/or maintain a sedentary job in the future.

Given the Veteran's physical limitations due to the service-connected disabilities, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or maintaining gainful employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the relevant period on appeal from August 17, 2010.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

The appeal to reopen service connection for astigmatism is denied.

A TDIU is granted.


REMAND

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Further, a veteran is also entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

Service Connection for Keratoconus of the Eyes

The Veteran has not received a VA ophthalmological examination for compensation purposes during the course of this appeal.  The record reflects that the Veteran is currently diagnosed with the eye disability of keratoconus.  The Veteran has advanced that while in service his unprotected eyes were often exposed to jet fuel, hydraulic fluid, and composite dust, which he believes may have caused his eye disability.  The Board finds this evidence warrants a remand for a VA ophthalmological examination for compensation purposes, to include a medical opinion on the question of whether the Veteran's advanced environmental hazard exposure caused a currently diagnosed eye disability.

Increased Disability Rating for Left-Ear Hearing Loss

The Veteran last received a complete VA audiometric examination for compensation purposes in September 2010.  At the June 2014 Board hearing the Veteran testified that his hearing had worsened since the last VA examination.  The record reflects, as noted by the Veteran at the Board hearing, that the Veteran received a VA Medical Center (VAMC) audiometric examination in April 2014.  Unfortunately, the VA treatment record does not include a notation of the decibel levels recorded at each frequency.  As such, the April 2014 VAMC audiometric examination is inadequate for compensation purposes, and a remand is necessary to obtain a new VA audiometric examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

Outstanding VA Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In June 2014, VA received copies of the Veteran's VA treatment records up through the beginning of June 2014.  On remand the AOJ should attempt to obtain any outstanding VA treatment records for the period on and after June 2014.   

Accordingly, the issues of an increased disability rating for left ear hearing loss and service connection for keratoconus of the eyes are REMANDED for the following action:

1.  Associate with the record any identified VA treatment records pertaining to the treatment of the Veteran's eyes and ears, not already of record, for the period on and after June 2014.

2.  Schedule the Veteran for the appropriate VA examination(s) in order to assist in determining the current nature and etiology of any diagnosed ophthalmological disabilities, along with the current level of severity of the Veteran's service-connected left-ear hearing loss.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Ophthalmological Disability

Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed ophthalmological disability, including keratoconus, had its onset during a period of active service, including as due to exposure to environmental hazards such as jet fuel, hydraulic fluid, and composite dust?

Hearing Loss

The VA examiner should report the extent of hearing loss in accordance with VA rating criteria.  The VA examiner should also describe the functional effects caused by the hearing loss.  This includes the functional effect on both the Veteran's daily and occupational life.

3.  Then, readjudicate the issues of an increased disability rating for left ear hearing loss and service connection for keratoconus of the eyes.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


